Citation Nr: 1243405	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 substantive appeal, the Veteran requested a hearing in conjunction with his appeal before a member of the Board sitting at a local VA office.  In a statement dated in September 2009, which was received by the RO in September 2010, the Veteran again noted his request to appear at a hearing before the Board at a local VA office.  Last, in November 2012, the Veteran's representative submitted a motion requesting that the Board remand the Veteran's claims to the RO so that he may be scheduled for a hearing before the Board.  

There is no indication in the claims file that the Veteran withdrew his request or that a hearing was ever scheduled with regard to his appeal.  Accordingly, remand is required so that an in-person Board hearing may be scheduled for the Veteran in accordance with his request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing at the Houston Regional Office.  Place a copy of the notice of the scheduling of the hearing in the record, keeping in mind the advanced notice requirements specified at 38 C.F.R. § 19.76 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


